Appeals from (1) a judgment of the Supreme Court, Queens County, rendered September 25, 1975, convicting defendant of attempted grand larceny in the first degree, after a nonjury trial, and imposing sentence, and (2) an order of the same court, dated January 3, 1978, which denied the People’s motion to settle the record. Case remitted to the Criminal Term for a hearing before the Justice who made the order under review, on the issues raised in the People’s motion to settle the record. Criminal Term shall file its report following the hearing with all convenient speed. The appeals are held in abeyance in the interim. Hopkins, J. P., Latham, Cohalan and Margett, JJ., concur.